It has been held, in numerous cases, that when an order is given in this state for the purchase of spirituous liquors to be delivered in another state, the place of delivery is to be regarded as the place of sale; and if such sale is valid by the laws of the place of delivery, an action may be maintained here to recover the price of such liquors, notwithstanding the sale is prohibited by the laws of this state. Boothby v. Plaisted,51 N.H. 436; Garland v. Lane, 46 N.H. 245; Banchor v. Warren, 33 N.H. 183; Woolsey v. Bailey, 27 N.H. 217. It has also been decided that the act of soliciting and receiving such orders in this state, for the purchase of liquors to be delivered in another state, previous to the *Page 164 
statute of July 18, 1876 (Laws of 1876, c. 33), prohibiting the taking of such orders, did not invalidate the sale, although the seller knew, or had reason to believe, that the purchaser was intending to sell the liquors in violation of the laws of this state. Corning v. Abbott, 54 N.H. 469; Hill v. Spear, 50 N.H. 253. Upon the authority of these cases, the plaintiffs are entitled to judgment. The sale of the liquors under license in Massachusetts was valid, and the consideration of the note was legal. The act of July 18, 1876, cannot affect orders solicited or sales made prior to its enactment. Rich v. Flanders, 39 N.H. 304.
Judgment for the plaintiffs.
ALLEN, J., did not sit: the others concurred.